                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:19-cv-06050-FMO-KES                                               Date: August 16, 2019

Title: CHRISTIAN MIRANDA v. CHRISTIAN PFEIFFER


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                      Not Present
                Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
             PETITIONER:                                      RESPONDENT:
              None Present                                     None Present



   PROCEEDINGS (IN CHAMBERS):                            Order to Show Cause Why Petition
                                                        Should Not Be Dismissed as Untimely

       On June 23, 2019, Petitioner Christian Javier Miranda (“Petitioner”), an inmate at Kern
Valley State Prison, constructively filed a Petition for Writ of Habeas Corpus by a Person in
State Custody pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. 1 at 15 [signature date].) In
August 2015, a Los Angeles County jury convicted Petitioner of assault with a firearm and
attempted first-degree murder, with firearm and gang enhancements. (Id. at 2.)

        Petitioner pursued a direct appeal. (Id.); see also People v. Miranda, No. B266817, 2017
Cal. App. Unpub. LEXIS 1504, at *2 (Mar. 2, 2017). The California Court of Appeal affirmed
Petitioner’s conviction. (Id. at 3.)

        Per the California Courts’ website, on April 3, 2017, Petitioner filed a petition for review
in the California Supreme Court, case no. S240998. See https://appellatecases.courtinfo.ca.gov/.
Petitioner was represented by an attorney named Lynette Gladd Moore, who also represented
Petitioner before the California Court of Appeal. Id.; (see Dkt. 1 at 25.)

       On June 14, 2017, the California Supreme Court denied Petitioner’s petition for review,
while granting that of his co-defendant.1 People v. Miranda, No. S240998, 2017 Cal. LEXIS

       1
         The California Supreme Court has not yet issued a decision on the direct appeal of
Petitioner’s co-defendant. See https://appellatecases.courtinfo.ca.gov/. That court deferred
further action in the co-defendant’s case until the disposition of related issues in People v.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-06050-FMO-KES                                                 Date: August 16, 2019
                                                                                               Page 2

4883, at *1 (June 14, 2017). Despite the denial, the online case information includes the
following docket entry from July 11, 2017 (i.e., nearly a month after the denial of Petitioner’s
petition for review): “Upon request of appellant Christian J. Miranda for appointment of counsel,
Lynette Moore is hereby appointed to represent appellant on the appeal now pending in this
court.” See https://appellatecases.courtinfo.ca.gov/ (emphasis added). (The only subsequent
entries show that Petitioner’s co-defendant was also appointed counsel and filed a supplemental
brief in March 2018. See id.)

        Because this seemed odd to the Court, the Court requested that Ms. Moore provide some
clarifying information. (Dkt. 5.) Ms. Moore responded via a letter docketed on August 12,
2019. (Dkt. 6.) According to Ms. Moore, she advised Petitioner via a letter dated March 28,
2018, that the California Supreme Court had denied his petition for review on June 14, 2017 and
that he had one year from the date of denial to file his federal habeas petition. (Id.) She also
confirmed with the clerk of the California Supreme Court that the appointment of counsel for
Petitioner after his petition for review was denied was a mistake. (Id.)

        This action is subject to the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). AEDPA generally establishes a 1-year time limitation for a state prisoner to file a
federal habeas corpus petition.” 28 U.S.C. § 2244(d). The statute of limitations period generally
runs from “the date on which the judgment became final by the conclusion of direct review or
the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). When a state
defendant seeks direct review in a state’s highest court, the judgment becomes final when the 90-
day period for seeking certiorari review in the U.S. Supreme Court expires. Jimenez v.
Quarterman, 555 U.S. 113, 120 (2009).

       Here, Petitioner’s judgment became final 90 days after June 14, 2017, which was
September 12, 2017. Petitioner’s AEDPA filing deadline therefore expired on September 12,
2018, absent statutory2 or equitable tolling.

       In Holland v. Florida, 560 U.S. 631 (2010), the Supreme Court held that the AEDPA’s
one-year limitation period is subject to equitable tolling in appropriate cases. To be entitled to
equitable tolling, the petitioner must show both that (1) he has been pursuing his rights

Canizales, No. S221958. People v. Miranda, 2017 Cal. LEXIS 4883, at *1. On June 24, 2019,
the California Supreme Court decided People v. Canizales, 7 Cal. 5th 591, 591 (2019).
       2
         AEDPA provides for statutory tolling, as follows: “The time during which a properly
filed application for State post-conviction or other collateral review with respect to the pertinent
judgment or claim is pending shall not be counted toward any period of limitation under this
subsection.” 28 U.S.C. § 2244(d)(2). The Petition does not indicate, however, that Petitioner
pursued any relief other than his direct appeal (e.g., filing a habeas petition in state superior
court).
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-06050-FMO-KES                                                Date: August 16, 2019
                                                                                              Page 3

diligently, and (2) some extraordinary circumstance stood in his way and prevented his timely
filing. Id. at 649.

        Petitioner states that he only learned that the California Supreme Court denied his
petition for review on June 4, 2019. (Dkt. 1 at 3.) This statement fails to include enough facts to
demonstrate that Petitioner is entitled to equitable tolling, such as describing how he found out,
whether/when he received any correspondence from any courts or his lawyer about his case, and
how he exercised diligence in the years preceding his federal filing.

        IT IS THEREFORE ORDERED that, on or before September 16, 2019, Petitioner show
cause in writing, if any he has, why the Court should not recommend that this action be
dismissed with prejudice on the ground of untimeliness.



                                                                    Initials of Deputy Clerk JD
